—Motion for leave to appeal and for consolidation denied. Memorandum: We have reviewed defendant’s CPL 460.15 application for leave to appeal and conclude that there are no questions of law or fact that ought to be reviewed by the Court. The contentions of defendant that he was denied a prompt verdict and his right to an “effective summation” are a matter of record that could be raised on direct appeal (see, CPL 440.10 [2] [b]). Defendant’s contention that Supreme Court improperly held a private readback of trial testimony is not supported by sufficient law or facts. Similarly, defendant has failed to substantiate his claim of prosecutorial misconduct. Because we are denying that part of defendant’s motion for leave to appeal, that part of defendant’s motion for consolidation is moot.
Present — Pine, J. P., Lawton, Hayes, Wisner and Boehm, JJ.